Citation Nr: 1828002	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15 00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower leg paresthesia.

2.  Entitlement to service connection for left lower leg paresthesia.

3.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion, described as degenerative joint disease with history of tibial stress fracture.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion, described as degenerative joint disease with history of tibial stress fracture.

6.  Entitlement to a rating in excess of 10 percent for left knee instability.





REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1985 to January 1989.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned in November 2016.

The Veteran has service connected disabilities due to limited range of motion and instability in both knees.  He filed a claim in March 2011 asserting increasing symptoms in all four service connected knee disabilities.  The Board notes the April 2013 rating decision addressed only the range of motion disabilities and the September 2014 statement of the case addressed only the instability disabilities.  The Board finds, based on the Veteran's assertions, the issues of increased rating for all service connected knee disabilities, as noted above, are in appellate status. 

The Board notes that, in response to a VA letter of June 2011, the Veteran filed a new claim form seeking service connection for arthritis and sclerosis of both knees.  The RO contacted the Veteran by letter of January 2013 indicating these claims, and an additional claim for non-service connected pension, were being developed.  No further action appears to have been taken regarding these claims.  The RO is directed to complete any necessary development and determine the outstanding claims.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran withdrew the issue of entitlement to service connection for right lower leg paresthesia.

2.  The Veteran withdrew the issue of entitlement to service connection for left lower leg paresthesia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for right lower leg paresthesia have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the claim for service connection for left lower leg paresthesia have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204. 

Here, during the November 2016 hearing, the Veteran's representative requested withdrawal of the appeal of the Veteran's claims for service connection for right and left leg paresthesia.   A written withdrawal was also submitted.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of these claims.  There is no remaining allegation of error of fact or law for appellate consideration with respect to these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.


REMAND

At the November 2016 hearing, the Veteran testified his condition has worsened since he was last examined in February 2013.  The Veteran reported his knee gives way eight or more times each day.  He also experience shooting pain in his knees on a daily basis.  He has difficulty climbing stairs and getting into and out of the car.  He is only able to walk for about 10 minutes.  The Veteran is employed; however he testified that he experiences pain in completing his duties.  

Given that the Veteran's testimony indicates his service-connected knee disabilities may have worsened since his last VA examination in 2013, a new VA examination is warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for new examinations to assess the current severity of his right and left knee disabilities.

The selected examiner must test range of motion for the pertinent joint, as well as any paired joint, for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner also should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness or any other conditions experienced during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







